o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-130728-10 uil the honorable amy klobuchar washington avenue south suite minneapolis mn attention --------------------- dear senator klobuchar i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ---------------------------------- he asked about the taxability of ministerial housing or parsonage allowances that churches grant to retired ministers ----------------- ---------also asked about obtaining a determination_letter on his retirement housing allowance parsonage allowances a minister_of_the_gospel can exclude from income the rental value of a home the church furnishes as part of his or her compensation or the rental allowance it pays under the same circumstances to the extent the minister uses the allowance to rent or provide a home and to the extent the allowance does not exceed the fair rental value of the home sec_107 of the internal_revenue_code code the home or rental allowance the religious_organization provides must be as payment for services that ordinarily are the duties of a minister_of_the_gospel sec_1_107-1 of the income_tax regulations the duties that ministers ordinarily perform are sacerdotal functions conducting religious worship and controlling conducting and maintaining religious organizations including religious boards societies and other integral agencies of such organizations conex-130728-10 under the authority of a religious body sec_1_1402_c_-5 of the income_tax regulations evidence of the designation of an amount as rental allowance may be an employment contract minutes a resolution or budget by a church or other qualified_organization or any other appropriate instrument recording such official actions sec_1_107-1 of the income_tax regulations an individual cannot exclude the amount designated as rental allowance from gross_income if the amount received during the taxable_year is either greater than the amount used to rent or provide a home during the taxable_year or the fair rental value of the home including furnishings and appurtenances plus the cost of utilities for the taxable_year annuities and pensions a retired minister may exclude from gross_income a parsonage_allowance provided as compensation_for past services revenue_ruling c b in addition the governing body of a religious denomination may set up a retirement fund that designates a portion of a retired minister’s pension as a parsonage_allowance as compensation_for past services we stated in revrul_75_22 1975_1_cb_49 that a national governing body of a religious denomination having complete control_over a retirement fund can designate a portion of a retired minister's pension as a rental allowance this rental allowance is excludable from the retired minister's gross_income to the extent sec_107 of the code allows because the trustees of the general pension_plan are deemed to be acting on behalf of the local churches in which the retired clergy performed services as ministers of the gospel rulings and determination letters whenever appropriate in the interest of sound tax_administration we answer inquiries of individuals and organizations on the application of the code to their specific situations revproc_2010_1 2010_1_irb_1 provides the procedures for obtaining a letter_ruling or determination_letter we cannot issue rulings or determinations in certain areas because of the inherently factual nature of the questions involved or for other reasons revenue_procedure i r b one of these areas is whether a retired minister can exclude from gross_income amounts received from a pension or annuity plan as a parsonage or housing allowance sec_107 of the code therefore we cannot assist ------------- --- -------- with his request for a determination_letter conex-130728-10 i hope this information is helpful if you need further information please contact --------------------at -------------------- sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities
